DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive.

112 Rejection.
The affidavit under 37 CFR 1.132 filed 11/16/2021 is sufficient to overcome the 112(b) rejection of claim 1 based upon element 12 list on the affidavit and applicant’s amendment to claim 1.



101 Rejection.
With respect to applicant’s arguments, specifically the assembling the single-stage rotors based on the identified abstract ideas integrates the identified abstract idea into a practical application, however the examiner respectfully disagrees.  The “forming” of the multi-stage rotor by assembling…based on the identified abstract ideas reads generical and does not provide an inventive concept.  The limitation merely reads as the equivalent of adding the words “apply it” to the judicial exception.  Even when considered in combination, the identified additional elements represent mere instructions to apply the identified exceptions and insignificant extra-solution activities, like forming, which cannot provide an inventive concept. The lack of any specifics as of the how the identified abstract ideas change how the rotors are commonly formed aid in the examiner’s conclusion that the identified abstract ideas are not integrated into a practical application, as argued by applicant.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) performing vector addition on an intrinsic amount of unbalance and the amount of unbalance caused by location and orientation errors of each of the single-stage rotors to obtain a total amount of unbalance of that each single-stage rotor, projecting the total amounts of unbalances of all the single-stage rotors to two correction planes respectively, th-stage rotor of the multi-stage rotor is expressed as:  
    PNG
    media_image1.png
    39
    606
    media_image1.png
    Greyscale

 where dxok is the accumulative offset of the kth- stage rotor in an X-axis direction, dyok is the accumulative offset of the kth-stage rotor in a Y-axis direction, pi is an ideal position vector of a center of a radial measurement plane of ith-stage rotor, dpi is a machining error vector of the center position of the radial measurement plane of the ith-stage rotor, Sri is a rotation matrix of the ith-stage rotor rotating around a  Z-axis by an angle Ori, Sri is a unit matrix, Sxi1 is a rotation matrix of a (j1)th-stage rotation stator reference plane rotating around the X-axis by an angle j- 1, Sy;_1 is  a rotation matrix of the (j-1)th-stage rotation stator reference plane rotating around Application No. 16/375,172Attorney Docket No. 3052-AAA181065 the Y-axis by an angle Oy;_-, and Sr;-1 is a rotation matrix of the (j-1)th-stage rotation stator reference plane rotating around the Z-axis by an angle Orj-i; wherein, a coaxiality of the multi-
    PNG
    media_image2.png
    42
    435
    media_image2.png
    Greyscale
 wherein a cross-sectional moment of inertia I of an inter-rotor assembly contact surface is:  
    PNG
    media_image3.png
    31
    321
    media_image3.png
    Greyscale
 where R is an outer diameter of the contact surface, r is an inner diameter of the contact surface, de = V(dxok)2 + (dyok)2 is the eccentricity, dO = arctan(dyok/dxok) is the eccentricity angle; wherein an amount of unbalance of the nth-stage rotor caused by location and orientation errors of all the single-stage rotors  is expressed as:  
    PNG
    media_image4.png
    38
    563
    media_image4.png
    Greyscale
  
Application No. 16/375,172Attorney Docket No. 3052-AAA181065 where Uxo is the amount of the unbalance of the nth-stage rotor caused by location and orientation errors in the X-axis direction, Uyo-n is the amount of the unbalance of the nth-stage rotor caused by location and orientation errors in a-the Y-axis direction, and mo-n is the mass of the nth-stage rotor” are considered to generally link the mathematical concepts recited to a technology.  These additional elements relate to data collected from the physical characteristics of the rotors and do not provided significantly more. Therefore, these limitations read as the mere extra solution activity of data collection and do not integrate the abstract idea into a practical application.
Therefore, the claim is not patent eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (2015/0345294) which teaches mathematically modeling and analyzing rotors of a turbine.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853